DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The claim set file don 18 AUGUST 2020 is considered.  Current pending claims are Claims 1-20 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 JANUARY 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 16 MARCH 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In the specification, [0001], the data should be updated.  US Application No. 16/240,105 is now US Patent 10,775,398.
In the specification, [0028], there is a period missing at the end of the paragraph. 
The use of the term BLUETOOTH®, [0077], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 6, character 620.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: character 616, Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 7-12, 15, 17 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ITAYA, US Publication No. 2002/0164807 A1, submitted on the Information Disclosure Statement on 15 JANUARY 2021, US Patent Application Publications Cite No. 2. 
Applicant’s invention is drawn towards a device, an analyzer. 
Regarding Claim 1, the reference ITAYA discloses a diagnostic analyzer, abstract, Figure 1, 7 and 8, comprising: a reagent carousel rotatable about a first axis of rotation, Figure 1, 7 and 8, carousel 12, [0032]; a reaction carousel vertically spaced from the reagent carousel such that at least a portion of the reaction carousel is disposed over the reagent carousel, the reaction carousel rotatable about a second axis of rotation, Figure 1, 7 and 8, carousel 14, [0032]; a first pipetting 
Examiner’s note: "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  The ITAYA reference discloses all of the same structural language which the Examiner has interpreted the reference to anticipate the claim, even though same language is not used.
Additional Disclosures Included are: Claim 2: wherein the diagnostic analyzer of claim 1, wherein the first pipetting mechanism is rotatable about a third axis of rotation, the third axis of rotation disposed outside of a circumference of the reagent carousel and outside of a circumference of the reaction carousel, Figure 1, 7 and 8, [0060], see location of arm 97 and station 95.; Claim 7; wherein the diagnostic analyzer of claim 1, further including a reader disposed near the reaction carousel to analyze contents of the reaction vessel as the reaction vessel passes the reader, Figure 7, bar code reader 50, [0056].; Claim 8: wherein the diagnostic analyzer of claim 7, wherein the reader is disposed within a bore formed by the reaction carousel, Figure 2, reader 50, [0037, 0038].; Claim 9: wherein the diagnostic analyzer of claim 1, wherein the first axis of rotation and the second axis of rotation are parallel to and offset from each other, Figure 1, 7 and 8, see axis of rotation for carousels 12 and 14.
Applicant’s invention is drawn towards a method. 
Regarding Claim 10, the reference ITAYA discloses a method of operating a diagnostic analyzer, [0002], the method comprising: rotating a reagent carousel relative to a base, Figure 1, 7 and 8, carousel 12 is mounted to platform 16, [0032, 0048], the reagent carousel rotatable about a first axis of rotation, Figure 2, the reagent carousel supporting a plurality of reagent containers, [0052]; rotating a reaction carousel relative to the base, the reaction carousel rotatable about a second axis of rotation, Figure 1, 7 and 8, carousel 14, [0032, 0048]; the reaction carousel supporting a plurality of reaction vessels, [0033], tube, Figure 2, the reaction carousel vertically spaced from the reagent carousel such at least a portion of the reaction carousel is disposed over the reagent carousel, Figure 1 and 8, [0032, 0034], first and second carousels, 12 and 14 respectively are found in different planes; aspirating a sample from a sample container with a first pipetting mechanism and dispensing the sample into a reaction vessel disposed on the reaction carousel, Figure 1, 7 and 8, [0060], arm 97 is connected reagent station 95 that includes a delivery basin (sample container), not shown; and aspirating a reagent from a reagent container disposed on the reagent carousel with a second pipetting mechanism and dispensing the reagent into the reaction vessel disposed on the reaction carousel, Figure 1, 7 and 8, arm 82, [0041-0043].
Additional Disclosures Included are: Claim 11: wherein the method of claim 10, wherein the reagent is a first reagent and the reagent container is a first reagent container, further including aspirating a second reagent disposed on the reagent carousel with a third pipetting mechanism and dispensing the second reagent into the reaction vessel disposed on the reaction carousel, [0060-0061], Figure 7.; Claim 12: wherein the method of claim 10, wherein rotating the reaction carousel includes rotating the reaction carousel through a plurality of locksteps, each of the locksteps includes an advancement step and a stop step, [0052-0054], Figure 5  and 6.; Claim 15; wherein the method of claim 10, further including reading contents of the reaction vessel with a reader 
Applicant’s invention is drawn towards a device, an analyzer. 
Regarding Claim 17, the reference ITAYA discloses a diagnostic analyzer, Figure 1, 7 and 8, comprising: a reagent carousel rotatably coupled to a base, Figure 1, 7 and 8, carousel 12 is mounted to platform 16, [0032, 0048],the reagent carousel rotatable about a first axis of rotation, Figure 2, the reagent carousel to support a plurality of reagent containers, [0052]; a reaction carousel rotatably coupled to the base, Figure 1, 7 and 8, carousel 14, [0032, 0048], the reaction carousel rotatable about a second axis of rotation, Figure 2, the reaction carousel to support a plurality of reaction vessels, Figure 4, [0050-0051], pipette tip gathers/suctions sample, wherein, from a top plan view, the reaction carousel is at least partially disposed within a circumference of the reagent carousel; Figure 1, 2 and 7, a first pipetting mechanism configured to aspirate a sample from a sample container and dispense the sample into a reaction vessel disposed on the reaction carousel, Figure 1, 7 and 8, [0060], arm 97 is connected reagent station 95 that includes a delivery basin (sample container), not shown; and a second pipetting mechanism configured to aspirate a reagent from a reagent container disposed on the reagent carousel and dispense the reagent into the reaction vessel disposed on the reaction carousel, Figure 1, 7 and 8, arm 82, [0041].
Additional Disclosure Included is: Claim 20: wherein the diagnostic analyzer of claim 17, wherein the second axis of rotation is parallel to and offset from the first axis of rotation, Figure 1, 7 and 8, see axis of rotation for carousels 12 and 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-5, 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ITAYA, US Publication No. 2002/0164807 A1, submitted on the Information Disclosure Statement on 15 JANUARY 2021, US Patent Application Publications Cite No. 2, and further in . 
Regarding Claim 3, the ITAYA discloses the claimed invention, but is silent in regards to wherein the  fourth axis of rotation is disposed within the circumference of the reagent carousel. 
The reference ITAYA discloses the second pipetting mechanism is rotatable about a fourth axis of rotation, Figure 1, 7 and 8, arm 82, [0041].
The BABSON reference discloses a diagnostic analyzer, Figure 2A, comprising: a reagent carousel rotatable about a first axis of rotation, Figure 2A, reagent carousel 209; a reaction carousel rotatable about a second axis of rotation, Figure 2A, sample carousel; a first pipetting mechanism to aspirate a sample from a sample container and dispense the sample into a reaction vessel disposed on the reaction carousel, sample pipettor 206; and a second pipetting mechanism to aspirate a reagent from a reagent container disposed on the reagent carousel and dispense the reagent into the reaction vessel disposed on the reaction carousel, reagent pipettor 205, wherein the first pipetting mechanism is rotatable about a third axis of rotation, Figure 2A, pipettor 206 has axis of rotation about a third axis of rotation, wherein the second pipetting mechanism is rotatable about a fourth axis of rotation,  Figure 2A, pipettor 205 has axis of rotation about a third axis of rotation, the fourth axis of rotation disposed within the circumference of the reagent carousel, Figure 2A, see pipettor 205 location.
It would be obvious to one having ordinary skill in the art before invention was made to modify the  fourth axis of rotation is disposed within the circumference of the reagent carousel to have easier access to the reagents of the analyzer and be at a location so it does not interference with the first pipetting mechanism. 
Additional Disclosure Included is: Claim 4: wherein the  diagnostic analyzer of claim 3, wherein the fourth axis of rotation is disposed outside of the circumference of the reaction carousel, BABSON, Figure 2A.; Claim 5: wherein the diagnostic analyzer of claim 3, wherein the reagent is a first reagent and the reagent container is a first reagent container, [0052]; further including a third pipetting mechanism to aspirate a second reagent from a second reagent container disposed on the reagent carousel and dispense the second reagent into the reaction vessel disposed on the reaction carousel, ITAYA, [0059], Figure 7 .
Regarding Claim 16, the ITAYA reference discloses wherein the second axis of rotation is parallel to and offset from the first axis of rotation, Figure 1, 7 and 8, see axis of rotation for carousels 12 and 14, further including: rotating the first pipetting mechanism about a third axis of rotation, the third axis of rotation disposed outside of a circumference of the reagent carousel and outside of a circumference of the reaction carousel, Figure 1, 7 and 8, [0060], see location of arm 97 and station 95; and rotating the second pipetting mechanism about a fourth axis of rotation, Figure 1, 7 and 8, arm 82, [0041], however is silent in regards to the fourth axis of rotation disposed within the circumference of the reagent carousel and outside of the circumference of the reaction carousel.
The BABSON reference discloses a diagnostic analyzer, Figure 2A, comprising: a reagent carousel rotatable about a first axis of rotation, Figure 2A, reagent carousel 209; a reaction carousel rotatable about a second axis of rotation, Figure 2A, sample carousel; a first pipetting mechanism to aspirate a sample from a sample container and dispense the sample into a reaction vessel disposed on the reaction carousel, sample pipettor 206; and a second pipetting mechanism to aspirate a reagent from a reagent container disposed on the reagent carousel and dispense the reagent into the reaction vessel disposed on the reaction carousel, reagent pipettor 205, wherein 
It would be obvious to one having ordinary skill in the art before invention was made to modify the  fourth axis of rotation is disposed within the circumference of the reagent carousel to have easier access to the reagents of the analyzer and be at a location so it does not interference with the first pipetting mechanism. 
Regarding Claim 18, the ITAYA reference discloses the claimed invention, including 
wherein the second pipetting mechanism is rotatable about a third axis of rotation, Figure 1, 7 and 8, arm 82, [0041], but is silent in regards to wherein the third axis of rotation disposed within the circumference of the reagent carousel.
The BABSON reference discloses a diagnostic analyzer, Figure 2A, comprising: a reagent carousel rotatable about a first axis of rotation, Figure 2A, reagent carousel 209; a reaction carousel rotatable about a second axis of rotation, Figure 2A, sample carousel; a first pipetting mechanism to aspirate a sample from a sample container and dispense the sample into a reaction vessel disposed on the reaction carousel, sample pipettor 206; and a second pipetting mechanism to aspirate a reagent from a reagent container disposed on the reagent carousel and dispense the reagent into the reaction vessel disposed on the reaction carousel, reagent pipettor 205, wherein the first pipetting mechanism is rotatable about a third axis of rotation, Figure 2A, pipettor 206 has axis of rotation about a third axis of rotation, wherein the second pipetting mechanism is rotatable about a fourth axis of rotation,  Figure 2A, pipettor 205 has axis of rotation about a third axis of 
It would be obvious to one having ordinary skill in the art before invention was made to modify the  third axis of rotation is disposed within the circumference of the reagent carousel to have easier access to the reagents of the analyzer and be at a location so it does not interference with the first pipetting mechanism.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ITAYA, US Publication No. 2002/0164807 A1, submitted on the Information Disclosure Statement on 15 JANUARY 2021, US Patent Application Publications Cite No. 2. 
Regarding Claim 19, the ITAYA reference discloses the claimed invention, but is silent in regards to wherein the reaction carousel has a smaller diameter than the reagent carousel. 
However, it would be obvious to one having ordinary skill in the art before the invention was made to modify the diameters of the reaction and reagent carousels so that the reaction carousel has a smaller diameter than the reagent carousel as a matter of design choice, as the diameter the device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Allowable Subject Matter
Claims 6, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim limitations directed towards the fifth axis of rotation is not found or suggested in the prior art.  While ITAYA teaches a third pipetting mechanism, the location of the mechanism is located on the exterior of both carousels. 
In addition, the limitation directed towards the motion of advancement steps including a lockstep is not found or suggested in the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 4,325,910 to JORDAN discloses in Figure 4, overlapping carousels and a plurality of pipetting mechanisms with arms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797